internal_revenue_service number release date index no cc psi - plr-114148-00 date s t u v w x y dear this is in reply to your letter dated date submitted on behalf of s t u v w x and y requesting a ruling under sec_1362 of the internal_revenue_code the information provided indicates that s t u v w x and y the corporations are each s_corporations it is proposed that pursuant to an agreement of merger and applicable state law s t v w x and y the target will merge into u the survivor the separate corporate existence of the target corporations will cease the survivor will acquire all the assets and assume all of the liabilities of the target corporations the stock of the target corporations will be exchanged solely for stock in the survivor corporation the parties represent that this merger will qualify as a statutory merger within the meaning of sec_368 sec_1362 provides that an election under sec_1361 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on or after the date of cessation based solely on the facts submitted and the representations made we hold as follows the accumulated_adjustments_account of the survivor corporation after the merger will equal the sum of the accumulated_adjustments_account of the survivor corporation and the target corporations see revrul_79_52 c b the merger will not terminate the elections of the target corporations as s_corporations within the meaning of sec_1361 for their respective final tax_year ending on the effective date of the merger see revrul_64_94 c b the merger will not terminate the survivor corporation's election to be taxed as an s_corporation under sec_1361 see revrul_69_566 c b the rulings set forth above are conditioned upon the merger being effective under applicable state law the merger constituting a valid reorganization within the meaning of sec_368 and the corporations each being a valid s_corporation at the time of the transaction except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provisions of the code no opinion is expressed concerning whether the transaction will meet the requirements of sec_368 this ruling is directed only to the taxpayers that requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to s sincerely yours j thomas hines branch chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
